DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
 
Claims Status
Claims 1-20 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (Bauer; US 2004/0183694) in view of Gentry et al. (Gentry; US 20090174542) and further in view of Rajgopal (Rajgopal; US 2018/0293922).
As per claim 1, Bauer teaches a method comprising: 
receiving, by a processor of a device associated with a signboard, an indication of an approaching vehicle (receiving by a processor of a device associated with a signboard, see e.g. FIGS. 1 and 2, an indication of an approaching vehicle using one or more sensors, see e.g. para. [0007] and [0018]); and 
in response to the indication of the approaching vehicle, generating, by the processor, a plurality of alerts for warning the approaching vehicle of the hazardous driving condition by illuminating lights of different color alert to be provided to a driver of the approaching vehicle (based on the presence of the vehicle, an alert is provided to a driver of the approaching vehicle using one or more LEDs 106, see e.g. para. [0024]; wherein the one or more LEDs are multi-colors, see e.g. [0022], which means the LEDs can be turned on thereby displaying different colors to show intensity of the situation as known in the art of road signs). 
Bauer does not teach sensing an ambient light level and a temperature related road condition; in response to the indication of the ambient light level, and the temperature-related road condition, generating the warning; and the warning is generated by illuminating one or more illumination panels. 
Gentry, however, teaches a temperature related road condition, and in response to the the temperature-related road condition, generating a warning (generating a warning signal when temperature drops below a threshold level, see e.g. para. [0043]). Bauer and Gentry are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for increasing awareness in poor weather conditions as suggested by Gentry (see e.g. para. [0026]). 
Bauer and Gentry do not teach sensing an ambient light level; in response to the indication of the ambient light level, generating the warning; and the warning is generated by illuminating one or more illumination panels. 
Rajgopal, however, teaches sensing an ambient light level; in response to the indication of the ambient light level, generating the warning; and the warning is generated by illuminating one or more illumination panels (detecting ambient light and illuminating a traffic sign in response thereto; see e.g. abstract and para. [0014-17]). Bauer, Gentry and Rajgopal are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing accidents and improving safety as suggested by Rajgopal (see e.g. para. [0013]).
As per claim 2, the method of claim 1 as taught by Bauer, Gentry and Rajgopal, comprising causing, by the processor, the alert to be provided when the ambient light level is less than a threshold light level or when the approaching vehicle is detected or both (Bauer teaches that alerting a driver of a motor vehicle to a traffic sign when approaching is detected; see e.g. para. [0021-22]). 
As per claim 3, the method of claim 2 as taught by Bauer, Gentry and Rajgopal, comprising further causing, by the processor, lighting of a second illumination panel positioned to direct light onto approaching traffic when the ambient light level is less than the threshold light level (as discussed in analysis of merits of claim 1, Rajgopal teaches a first illumination panel such that light is directed to traffic sign, see e.g. FIG. 2, when light level is less than a threshold level, see e.g. para. [0029]; on the other hand, Bauer teaches a sign including one or more light sources 106, see e.g. FIG. 2, which project light onto incoming traffic, see e.g. para. [0021-25]. The combination of Bauer and Rajgopal would result in a system with a second illumination panel which directs light onto approaching traffic as well as to a road sign). 
As per claim 4, The method of claim 1, as taught by Bauer, Gentry and Rajgopal, comprising: receiving, by the processor, an ambient light measurement; and causing, by the processor, lighting of a third illumination panel positioned to direct light onto approaching traffic when the ambient light measurement is less than a threshold temperature value (as discussed in analysis of merits of claim 1, Rajgopal teaches a first illumination panel such that light is directed to traffic sign, see e.g. FIG. 2, when light level is less than a threshold level, see e.g. para. [0029]; on the other hand, Bauer teaches a sign including one or more light sources 106, see e.g. FIG. 2, which project light onto incoming traffic, see e.g. para. [0021-25]. The combination of Bauer and Rajgopal would result in a system with a third illumination panel [secondary or tertiary light sources 106] which directs light onto approaching traffic as well as to a road sign). 
As per claim 8, the method of claim 1 as taught by Bauer, Gentry and Rajgopal, comprising: determining, by the processor, a speed of the approaching vehicle (detecting a vehicle’s speed, see e.g. para. [0019] of Bauer); and causing, by the processor, lighting of a fourth illumination panel positioned to direct light onto the approaching traffic when the speed of the approaching vehicle is greater than a threshold speed (Bauer further teaches a sign including one or more light sources 106, see e.g. FIG. 2, which project light onto incoming traffic, wherein the light sources can be interpreted as second panel, third panel, fourth panel and so forth). 
As per claim 11, it is interpreted and rejected as claim 1, wherein Bauer further teaches a device for integrated traffic warning and data capture, wherein the device comprises: 
a housing to be mounted on a signpost having a signboard mounted thereon (at least one housing for including the disclosed one or more circuit components, se e.g. FIG. 1, and mounted on a post having signboard mounted thereon; see e.g. FIG. 2, wherein the components being inside a housing or being in a different housing[s] or any other configuration is not patentably distinct from each other); 
a power system comprising a power source mounted on the housing to provide electricity for operation of the device (a power source 108 mounted on or next to the housing to provide power to one or more components; see e.g. para. [0021] and FIG. 1); 
one or more illumination panels mounted on the housing to direct light in particular directions (one or more illumination panels or light sources 106 mounted on or next to housing to direct light to oncoming traffic; see e.g. para. [0021-23] and FIG. 2); 
one or more sensor devices attached to the housing (one or more sensors 104 attached to or positioned next housing; see e.g. para. [0021-23] and FIG. 2); and 
a processor housed in the housing and electrically connected to the power system, the one more illumination panels, and the one or more sensor devices (a processor 102 electrically connected to the power source, the sensor and the light source; see e.g. FIG. 1).
As per claim 12, it is interpreted and rejected as claim 2. 
As per claim 13, it is interpreted and rejected as claim 3. 
As per claim 14, the device of claim 11 as taught by Bauer, Gentry and Rajgopal, wherein the power source is a solar panel (solar panel as power source 108; see e.g. para. [0021] of Bauer). 
As per claim 15, it is interpreted and rejected as claim 4. 
As per claim 18, it is interpreted and rejected as claim 8.

Claims 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Gentry, Rajgopal, as applied to claims 1 or 11 above, and further in view of Lawson (Lawson; US 2008/0068218). 
As per claim 5, the method of claim 1 as taught by Bauer, Gentry and Rajgopal, except the claimed subject matter further comprising sending a notification as a wireless signal beacon to a receiving device in the approaching vehicle, wherein the notification is to cause the receiving device to generate an audio alert or a visual alert or both. 
Lawson, however, teaches sending a notification as a wireless signal beacon to a receiving device in approaching vehicle, wherein the notification is to cause the receiving device to generate an audio alert or a visual alert or both (the disclosed system sends a notification to a receiving device inside a passing car which causes an audio and visual alert inside the car; see e.g. para. [0001]). Bauer, Gentry, Rajgopal and Lawson are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety and reduce number of traffic violations as suggested by Lawson (see e.g. abstract).
As per claim 6, the method of claim 5 as taught by Bauer, Gentry, Rajgopal and Lawson, wherein the notification comprises encoded information indicative of one or more of an intersection, the signboard, hazardous driving conditions, pedestrian activity information, GPS coordinates of recommended braking points, and road information (as discussed in analysis of merits of claim 5, Lawson teaches sending a notification to a receiving device inside a passing car indicating current speed limit which is a road information). Bauer, Gentry, Rajgopal and Lawson are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety and reduce number of traffic violations as suggested by Lawson (see e.g. abstract).
As per claim 16, the device of 11 as taught by Bauer, Gentry and Rajgopal, except the claimed antenna, wherein the processor is to cause a notification to be sent by the antenna as a wireless signal beacon to a receiving device in the approaching vehicle, wherein the notification is to cause the receiving device to generate an audio alert or a visual alert or both, wherein the notification comprises encoded information indicative of one or more of an intersection, the signboard, hazardous driving conditions, pedestrian activity information, GPS coordinates of recommended braking points, and road information.
Lawson, however, teaches an antenna, wherein a processor is to cause a notification to be sent by the antenna as a wireless signal beacon to a receiving device in the approaching vehicle, wherein the notification is to cause the receiving device to generate an audio alert or a visual alert or both, wherein the notification comprises encoded information indicative of one or more of an intersection, the signboard, hazardous driving conditions, pedestrian activity information, GPS coordinates of recommended braking points, and road information (an antenna F and one or more transmitting antennas in the transmitting box [see e.g. FIG. 1], communication between the two devices is processed by one or more processors, at least ADC processor, to send beacon to an approaching vehicle which caused an audio and visual alert, see e.g. para. [0001], wherein the notification comprises digitally encoded information, as known in the art of communication, indicated of road information i.e. speed; see e.g. para. [0001]). 
Bauer, Gentry, Rajgopal and Lawson are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety and reduce number of traffic violations as suggested by Lawson (see e.g. abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Gentry, Rajgopal and Lawson, as applied to claims 6 above, and further in view of Pierson et al. (Pierson; US 2018/0191403).
As per claim 7, the method of claim 6 as taught by Bauer, Gentry, Rajgopal and Lawson, except the claimed detecting a received signal strength indicator (RSSI) from the receiving device and transmitting the notification when the RSSI is greater than a threshold RSSI level. 
Pierson, however, teaches detecting a received signal strength indicator (RSSI) from a receiving device and transmitting a notification when the RSSI is greater than a threshold RSSI level (communication between a first device and a second takes place only when it is detected that RSSI [ratio] from the second device is detected to be greater a threshold value; see e.g. para. [0104-106]). It would have been obvious from the Lawson that the communication between the first device and the second device can be transmission of road information or current speed as discussed in analysis of merits of claim 6. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bauer, Gentry, Rajgopal, Lawson and Pierson for the purpose of improved safety since a faraway device can get in an accident if communication can reach the device since the driver may not follow speed limit pertinent to his/her roadway. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Gentry, Rajgopal, as applied to claims 1 or 11 above, and further in view of Stam et al. (Stam; US 2007/0290886).
As per claim 9, the method of claim 1 as taught by Bauer, Gentry and Rajgopal, except the claimed wherein the processor is to cause one or more illumination panels to flash lights of different colors for alerting a driver of the approaching vehicle of different hazardous driving conditions, wherein lights of different colors are flashed at different instances.
Stam, however, teaches illuminating lights with different colors to alert approaching vehicles about different hazard conditions, see e.g. para. [0004-5] and [0029-30], wherein the flashing [by definition] occurs at different instances [and with different colors]; see e.g. para. [0022]. Rajgopal also teaches intermittent flashing; see e.g. para. [0002]. Bauer, Gentry and Rajgopal are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing a dangerous situation (see e.g. para. [0022]).
As per claim 19, it is interpreted and rejected as claim 9.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Gentry, Rajgopal, as applied to claims 1 above, and further in view of Kirmuss (Kirmuss; US 2003/0081934).
As per claim 10, the method of claim 1 as taught by Bauer, Gentry and Rajgopal, except the claimed recording a traffic pattern of approaching vehicles and pedestrian activity using a video camera and sending the recording to a remote server for analysis, wherein the recording is initiated based on one or more of detection of the approaching vehicle, a movement detector, and a speed detector.
Kirmuss, however, teaches recording a traffic pattern of approaching vehicles using a video camera and sending the recording to a remote server for analysis (recording and sending traffic data to a remote server, see e.g. para. [0043] and [0160], wherein at least converting the data into digital recording can be interpreted as analysis), wherein the recording is initiated based on one or more of detection of the approaching vehicle, a movement detector, and a speed detector (the recording is triggered based on speed of the vehicle; see e.g. para. [0043]). Even though Kirmuss does not teach recording of pedestrian activity, it would have been obvious to one of ordinary skill in the art that the camera can detect not just the vehicle(s) but any other object in their field of view including but not limited to pedestrians. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of storing proof of a traffic violation which can provide monetary benefits as well as reduce traffic violation and/or accidents. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Gentry, Rajgopal, as applied to claims 15 above, and further in view of Pierson.
As per claim 17, the device of claim 15, except the claimed processor is to a received signal strength indicator (RSSI) from the receiving device and cause the notification to be transmitted when the RSSI is greater than a threshold RSSI level. 
Pierson, however, teaches processor is to a received signal strength indicator (RSSI) from the receiving device and cause a notification to be transmitted when the RSSI is greater than a threshold RSSI level (communication between a first device and a second takes place only when it is detected [by a processor] that RSSI [ratio] from the second device is greater a threshold value, see e.g. para. [0104-106], the communication between the two devices can be interpreted as a notification). (Furthermore, even though the notification is lacking antecedent basis, it would have been obvious from the Lawson that the communication between the first device and the second device can be transmission of road information or current speed as discussed in analysis of merits of claim 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bauer, Gentry, Rajgopal, and Pierson for the purpose of improved safety since a faraway device can get in an accident if communication can reach the device since the driver may not follow speed limit pertinent to his/her roadway.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Gentry, Rajgopal, as applied to claims 11 above, and further in view of Cai (Cai; 2012/0206276).
As per claim 20, the device of claim 11 as taught by Bauer, Gentry and Rajgopal, except the claimed one or more brackets for mounting the device on the signpost, wherein the one or more brackets are to allow adjustment of a height at which the device is mounted and directions in which the one or more illumination panels and the one or more sensing devices are positioned. 
Cai, however, teaches one or more brackets for mounting a device on the signpost, wherein the one or more brackets are to allow adjustment of a height at which the device is mounted and directions in which the one or more illumination panels and the one or more sensing devices are positioned (one or more brackets, see e.g. FIG. 2, wherein the screws can be loosened to adjust the height and direction[s] at which the device is mounted; see e.g. FIGS. 1-6. The combination of Stam and Rajgoal teaches one or more illumination panels and one or more sensing devices which can be secured to a sign-pole as suggested by Cai). 
Bauer, Gentry, Rajgopal and Cai are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of an adjustable device which can be recalibrated due to environmental impacts. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688